DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
On pages 5-7 of the Remarks, the applicant submits that Kawamura does not disclose “transmitting some but not all of the plurality of signals or channels” “upon a determination that the predefined criteria is not fulfilled.” 
In response to the arguments above, the examiner respectfully disagrees. As noted on pages 2 and 3 of the previous Office Action dated December 30, 2020, Kawamura discloses transmitting a plurality of signals including user signals, ACK/NACK, and CQIs as shown in Fig. 7. Some of the plurality of signals are transmitted on the same resources (i.e. same strategy) in both narrow bandwidth system and wide bandwidth system and some of the plurality of signals are transmitted on different resources (i.e. different strategies) in different bandwidth systems as shown on the right side and the left side of Fig. 7. In other words, when the narrow bandwidth system is utilized, the plurality of signals are transmitted on the same resources as shown on the left side of Fig. 7 interpreted as a first strategy, and, when the wide bandwidth system are utilized, some but not all of the plurality of signals are transmitted on different resources as shown on the right side of Fig. 7 interpreted as a second strategy, where the 
The examiner respectfully submits that the limitation “transmitting some but not all of the plurality of signals or channels according to a second transmission strategy” can be reasonably interpreted as transmitting some but not all of the plurality of signals or channels according to a second transmission strategy and transmitting the remaining of the plurality of signals or channels according to another strategy, such as the first strategy. The examiner respectfully submits that the claim does not exclude the remaining of the plurality of signals or channels from being transmitted according to the first strategy.
Thus, in view of the above reasons, the examiner respectfully submits that Kawamura discloses or suggests “transmitting some but not all of the plurality of signals or channels” “upon determination that the predefined criteria is not fulfilled,” as recited in independent claims 1 and 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 8, 21-24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US 2010/0309857).
Regarding claims 1 and 21, Kawamura discloses or suggests a method of operation of a radio node, the method and the radio node comprising:
at least one processor (see at least Figs. 8 and 9);
memory comprising instructions executable by the at least one processor (see at least Figs. 8 and 9) whereby the radio node is operable to:
determine whether a combination of resources for a plurality of signals or channels fulfills a predefined criteria (see at least paragraphs 70-72 and 108-113, determining whether the resource blocks constituting the system bandwidth is less than or equal to a predetermined value);
upon a determination that the predefined criteria is fulfilled, transmit the plurality of signals or channels according to a first transmission strategy, where each of the plurality of signals or channels is transmitted on its respective resource or resources (see at least Fig. 7, paragraphs 70-72, and 108-113, if the system bandwidth is less than the predetermine value (i.e. narrow system bandwidth including 6 resource blocks), the signals are multiplexed as shown on the left side of Fig. 7 on its respective resources, 
upon a determination that the predefined criteria is not fulfilled, transmit some but not all of the plurality of signals or channels according to a second transmission strategy different from the first transmission strategy (see at least Fig. 7, paragraphs 70-72, and 108-113, if the system bandwidth is greater than the predetermine value (i.e. wide system bandwidth including 25 resource blocks), the signals are multiplexed as shown on the right side of Fig. 7, where some of the plurality of signals are transmitted on the same resources (i.e. same strategy) in both narrow bandwidth system and wide bandwidth system and some but not all of the plurality of signals are transmitted on different resources (i.e. different strategies) in different bandwidth systems as shown on the right side and the left side of Fig. 7), 
where one of the predefined criteria is that a normalized span of the combination of resources is below a predefined threshold (see at least paragraphs 70-72 and 108-113, determining whether the resource blocks constituting the system bandwidth is less than or equal to a predetermined value to determine whether the system is a narrow bandwidth system or a wide bandwidth system, where the resource blocks constituting the system bandwidth is interpreted a normalized span of the combination of resources);
regarding claims 3 and 22, transmitting some but not all of the plurality of signals or channels according to the second transmission strategy comprises transmitting less than all of the plurality of signals or channels on less than all of the resources associated with the plurality 
regarding claims 4 and 23, transmitting some but not all of the plurality of signals or channels according to the second transmission strategy comprises combining at least some of the plurality of signals or channels and transmitting the combination on less than all of the resources associated with the plurality of signals or channels (see at least Fig. 7, paragraphs 70-72, and 101-113, when the system bandwidth is wide enough, orthogonal multiplexing method is used, where the PUCCH, which is less than all of the resources, is used mainly to transmit the acknowledgement information and the channel quality indicator);
regarding claims 5 and 24, transmitting some but not all of the plurality of signals or channels according to the second transmission strategy comprises transmitting at least one of the plurality of signals or channels in a reduced or compacted form (see at least Fig. 7, paragraphs 70-72, and 101-113, providing a slot for transmitting the CQI and a slot for transmitting the ACK/NACK so that the CQI and the ACK/NACK are not transmitted at the same time using the same frequency, where the CQI and the ACK/NACK are transmitted in a reduced form on the resources RBs);
regarding claims 7 and 26, one of the predefined criteria is that the normalized span of the combination of resources is within a predefined threshold percentage of a normalized user equipment (UE) bandwidth or carrier bandwidth (see at least Fig. 7, paragraphs 70-72, and 101-
regarding claims 8 and 27, one of the predefined criteria is that the normalized separation of the combination of resources is below a threshold (see at least Fig. 7, paragraphs 70-72, and 101-113, the right side of Fig. 7 shows that there is no separation of the CQI and the ACK/NACK, which is interpreted as being below a threshold).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/27/2021